The opinion of the Court was delivered by
Bermudez, C. J.
This is a rule by relator on the clerk of this ■Court, to show cause, forthwith, why lie should not deliver to him a •certified copy of the judgment heroin rendered, making peremptory the m.andanms asked, although six judicial days have not elapsed since its rendition.
The ground upon which the mover rests his demand is, that the, judgment became final and executory at the moment of its rendition. He relies on the rulings in 18 Ann. 133 and in 32 Ann 1263.
*262Judgments are divided into interlocutory and final, C. P. 538, 539 whatever the court be, inferior or superior, that renders them.
The law allows the party cast bv a definitive judgment, the privilege of asking for a new trial in courts of original jurisdiction and for a rehearing in courts having an appellate or superior jurisdiction.
Articler912, C. P., provides that, in the interval between the day on which a judgment is rendered by the superior court and that on which it becomes final ( sixfjudicial days, C. P., 911) a party dissatisfied with it, may apply for a new hearing, and for this purpose shall present a petition stating reasons and citing authorities.
All the judgments which this Court renders are final and definitive, unless they he interlocutory decrees.
The rule of this Court provides that applications for a rehearing will be entertained only where the judgment disposes finally of the cause. Rule IN (7).
In the Succession of Edwards, 34 Ann. 22, this Court refused to entertain an application for a rehearing, when the decree complained of was one overruling a motion to dismiss.
The refusal was based on the ground that the decree was an interlocutory order and not a final judgment.
A judgment of this Court ordering or denying a mandamus, or prohibition, or relief, under an application for a eeriorari is as much a final judgment as any that can be pronounced by it in any other cause, civil or criminal.
Being such, it is open to an application for a rehearing. We find no warrant in law, reason or justice for the refusal to entertain such an application in that class of cases, although they be such as are to be tried and determined summarily.
The ruling invoked in 18 Ann. 113 sets forth no other reason for refusing to entertain the application than that the case “ is a mandamus-case.” It is brief, unsatisfactory and unsound.
The ruling in 32 Ann. 22 is correct, but inapplicable to the present, matter. The proceeding there was for a certiorari to ascertain the validity of an ex parte order in furtherance of which the relator had been committed for a contempt of court, it was in the nature of a habeas corpus proceeding, in which the law directs that if the court find that there is no cause for arrest or confinement, it shall immediately set the prisoner at liberty. The court annulled the order for the imprisonment of the relator who, therefore, was entitled to an instantaneous release. This could not be accomplished unless 'on production to the, sheriff of an authentic-*263copy of the judgment of the court which, under the terms of the law,had become immediately final and executory.
Our immediate predecessors, without, however, questioning the adverse. proposition claimed to have been established, have determined that an application for a rehearing could be entertained in a mandamus proceeding, saying: "In form and in substance that order is a decree by which the parties arc to he concluded and there is no-reason why, in such a case, a rehearing should not be granted to either the State or the relator.’’ The former decree was set aside and the judgment was reversed. Manning’s TJnreported Cases, 343; State ex rel. Samuel vs. Jumel.
On search, we find a, case in 21 Ann. 50, in which the then Court refused to entertain a petition .for a rehearing in a proceeding for a prohibition, “because the article, 851, C. P., declares that the court shall pronounce finally and summarily on the right of jurisdiction.” This was no reason why the judgment became at once final and why it was not review-able. All the judgments of this Court on the merits of a controversy are final, but review-able, on application for a rehearing. Neither is that ruling good authority.
The law- does not discriminate betw-een tbe final judgments rendered by this court and wo cannot do so. In tbe absence of any law or good reason, we, therefore, conclude that the judgment rendered in this case is such final judgment as can be. reviewed on an application for a rehearing, and that, until six judicial days have elapsed since its rendition, or the consent of the defendant has been exhibited, waiving such application; or such application, if any, has been refused, tbe relator is not entitled to require from tbe clerk tbe certified copy on which he insists.
It is, therefore, ordered that the rule herein be refused with costs.
Rehearing refused.